DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species I in the reply filed on 03/11/2022 is acknowledged.
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the silver mirror layer" in the 17th and 18th lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the mirror element" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the p-terminal contact" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15 are rejected because they depend on the rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (WO 2015/078916, please see the machine translation attached in the office action mailed on 02/17/2022) in view of Lee (US 2008/0230904), and further in view of Hodota (US 2013/0069095).
Regarding claim 1, Katz et al. teach a method for producing an optoelectronic component (Radiation-Emitting Semiconductor Chip; [0002]); wherein the method comprises: providing a semiconductor layer sequence (2; Fig. 2, [0150]) on a carrier (8; Fig. 2, [0150]), the semiconductor layer sequence (2) configured for radiation emission ([0009-0010]), the semiconductor layer sequence (2) comprising at least one n-doped semiconductor layer (2n; Figs. 1 and 2, [0150]), at least one p-doped semiconductor layer (2p; Figs. 1 and 2, [0150]), and an active layer (20; Figs. 1 and 2, [0150]) arranged between the n- and p-doped semiconductor layers (2n and 2p; Figs. 1 and 2); applying a contact layer (9; Fig. 2, [0237]) directly onto the semiconductor layer sequence (2), the contact layer (9) having a layer thickness of at most 10 nm (3 nm; [0128]), wherein the contact layer (9) reduces diffusion of the material of a mirror layer (5 of silver; Fig. 2, [0231, 0162]) to the semiconductor layer sequence (2, the contact layer 9 as ZnO is one of the embodiments of the contact layer to reduce diffusion the material of the mirror layer as disclosed in claim 7 of the current application; [0128]); applying the mirror layer (5) directly onto the contact layer (9; Fig. 2), and applying a barrier layer (4, a barrier between 5 and 6; Fig. 2, [0230]) directly onto the mirror layer (5); wherein: the contact layer (9) comprises zinc or zinc oxide (zinc oxide; [0128]), the mirror layer (5) comprises silver ([0162]), and the contact layer (9) and the barrier layer (4) have different material compositions (9 of zinc oxide different from 4 of aluminum nitride; [0128, 0116]); wherein the barrier layer (4) comprises a metal nitride (aluminum nitride; [0116]). 
Katz et al. do not teach the contact layer being used as a growth layer for the mirror layer and therefore influencing the grain size distribution and orientation of the silver mirror layer; wherein the barrier layer comprises a conductive metal nitride (TaN; [0125]).
In the same field of endeavor of semiconductor manufacturing, Lee teaches the contact layer (15; Fig. 1; [0022]) being used as a growth layer for the mirror layer (16, 16 is sequentially deposited on 15; [0022]) and therefore influencing the grain size distribution and orientation of the silver mirror layer (16; the layer 16 of silver is directly deposited on the layer 15 and its grain size distribution and orientation would be affected the layer 15; [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Katz et al. and Lee and to grow the mirror layer directly on the contact layer as taught by Lee, because Katz et al. are silent about how the mirror layer is formed and Lee teaches that mirror layer is sequentially deposited on the contact layer ([0022] of Lee). 
In the same field of endeavor of semiconductor manufacturing, Hodota teaches the barrier layer (303/304/305/306; Fig. 2, [0121]) comprises a conductive metal nitride (TaN; [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Katz et al. and Hodota and to further include the barrier layer of Hodota directly on the reflective layer of Katz et al. as taught by Hodota, because the barrier layer can suppress diffusion of the Ag metal composing the reflective layer as taught by Hodota ([0121]). 
Regarding claim 2, Katz et al. teach the method as claimed in claim 1, wherein the contact layer (9). 
Katz et al. do not teach the contact layer is used as a growth layer for the mirror layer.
In the same field of endeavor of semiconductor manufacturing, Lee teaches the contact layer (15; Fig. 1; [0022]) is used as a growth layer for the mirror layer (16, 16 is sequentially deposited on 15; [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Katz et al. and Lee and to grow the mirror layer directly on the contact layer as taught by Lee, because Katz et al. are silent about how the mirror layer is formed and Lee teaches that mirror layer is sequentially deposited on the contact layer ([0022] of Lee). 
Regarding claim 3, Katz et al. teach the method as claimed in claim 1, wherein the layer thickness of the contact layer (9 of 3 nm, [0128]) is less than the layer thickness of the barrier layer (4 of 100 nm; [0160]). 
Regarding claim 4, Katz et al. teach the method as claimed in claim 1, wherein the layer thickness of the contact layer (9 of 3 nm, [0128]) is less than the layer thickness of the barrier layer (4) at least by the factor 1/20 (4 of 100 nm, 1/20 of 100 nm is 5 nm; [0160]). 
Regarding claim 5, Katz et al. teach the method as claimed in claim 1, wherein the layer thickness of the contact layer (9) ranges from 0.05 nm to 3 nm (3 nm; [0128]). 
Regarding claim 6, Katz et al. teach the method as claimed in claim 1, wherein the contact layer (9) comprises a transparent conductive oxide or a metal (ZnO, a transparent conductive oxide; [0128]). 
Regarding claim 7, Katz et al. teach the method as claimed in claim 1, wherein the contact layer (9) comprises zinc oxide (ZnO; [0128]). 
Regarding claim 8, Katz et al. teach the method as claimed in claim 1, wherein the contact layer (9) comprises zinc (zinc in ZnO; [0128]). 
Regarding claim 9, Katz et al. teach the method as claimed in claim 1, wherein the contact layer (9) is configured as a surface-wide (see Fig. 2) monolayer (3nm, qualified as a monolayer as disclosed in page 5, lines 3-4 of the current application; [0128]).
Regarding claim 10, Katz et al. teach the method as claimed in claim 1, wherein the contact layer (9) is applied directly onto the p-doped semiconductor layer (2p; see Fig. 2 in reference of Fig. 1), the contact layer (9) being directly followed by the mirror layer (5; Fig. 2) and the mirror layer (5) having the same structuring as the contact layer (9; same structuring at the interface of 5 and 9; Fig. 2).
Regarding claim 11, Katz et al. teach the method as claimed in claim 1, wherein the mirror layer (5) comprises a reflective metal (Ag; [0162]). 
Regarding claim 12, Katz et al. teach the method as claimed in claim 1, wherein the semiconductor layer sequence (2) comprises indium gallium nitride or gallium nitride (AlInGaN; [0150]). 
Regarding claim 13, Katz et al. teach the method as claimed in claim 1, wherein the mirror element (5) at the same time forms the p-terminal contact (the contact to the 2p; Fig. 2 in reference of Fig. 1) for contacting (with intervening layer) of the p-doped semiconductor layer (2p; see Fig. 2). 
Regarding claim 14, Katz et al. teach the method as claimed in claim 1, wherein the contact layer (9) and barrier layer (4), comprise different materials (9 of zinc oxide different from 4 of aluminum nitride; [0128, 0116]). 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al., Lee and Hodota as applied to claim 1 above, and further in view of Matsuura et al. (US 2014/0061701).
Regarding claim 15, Katz et al. teach wherein applying the contact layer (9).
Katz et al. do not teach applying the contact layer occurs by sputtering.
In the same field of endeavor of semiconductor manufacturing, Matsuura et al. teach applying the contact layer (zinc oxide layer; [0057]) occurs by sputtering ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Katz et al., Lee, Hodota, and Matsuura et al., and to use sputtering to fabricate the contact layer as taught by Matsuura et al., because Katz et al. teach the contact layer to be a ZnO layer ([0128]) but is silent about how to produce the ZnO layer, while Matsuura et al. teach that sputtering can be used to produce ZnO layer ([0057] of Matsuura et al.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        6/8/2022